Citation Nr: 0503581
Decision Date: 02/10/05	Archive Date: 03/14/05

DOCKET NO. 99-12 158                        DATE FEB 10 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine

THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to service-connected disability of scar, residual of chip fracture, distal anterior tibia, left leg.

REPRESENTATION

Appellant represented by: Jeany Mark, Attorney

ATTORNEY FOR THE BOARD

Richard Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to November 1958, with subsequent periods of service in the Air National Guard in the 1960s and 1970s.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating action that, inter alia, denied entitlement to service connection for a left knee disability secondary to service-connected disability of scar, residual of chip fracture, distal anterior tibia, left leg. The veteran filed a noticeof disagreement-(NOD) in May l999, and-the RO issued a statement of the case (SOC) later in May 1999. The veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 1999.

In December 2000, the Board, inter alia, remanded the veteran's claim, currently on appeal, to the RO for additional development. After completion of the requested development, the RO continued the denial of the veteran's claim (as reflected in a May 2002 supplemental SOC (SSOC)).

In a November 2002 rating decision, the RO reduced the evaluation for the veteran's service-connected disability of the left lower extremity. In doing so, the RO recharacterized the veteran's service-connected scar, left lower leg with atrophy of left leg and thigh, residuals of fractured left tibia, distal portion, to scar, residual of chip fracture, distal anterior tibia, left leg; the RO specifically excluded reference to atrophy of the left leg muscles. The RO explained that atrophy was not shown to be related to an injury in service.

In a May 2003 decision, the Board denied the veteran's claim for service connection for a left leg disability, claimed as secondary to service-connected disability of scar, residual of chip fracture, distal anterior tibia, left leg. The veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court"). In April 2004, counsel for VA's Secretary and the veteran

-2


filed a joint motion with the Court to vacate and remand the May 2003 Board decision. By Order in May 2004, the Court granted the motion, vacating the May 2003 decision and remanding this matter for further proceedings consistent with the joint motion.

In a June 2004 letter, the Board notified the veteran's attorney of the opportunity to submit additional evidence in support of the veteran's claim. In September 2004, the veteran's attorney requested a 60-day extension, which the Board granted. Thereafter, in November 2004, the veteran's attorney filed a motion requesting an additional 30-day extension for the submission of evidence. In December 2004, the undersigned Veterans Law Judge granted the motion and an additional 60-day extension to submit additional evidence.

Later in December 2004, the veteran and his attorney submitted additional evidence and argument. The additional evidence consisted of a November 2004 medical opinion from Aliya Ali, M.D. The evidence was submitted with notice from the veteran's attorney waiving initial consideration by the RO of Dr. Ali's medical opinion. The Board accepts this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304 (2004).

As a final preliminary matter, the Board notes that The American Legion formerly represented the veteran. In May 2004, the veteran executed a power-of-attorney in favor of Jeany Mark, a private attorney.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the claim for service connection for a left knee disability, claimed as secondary

-3

to service-connected disability of scar, residual of chip fracture, distal anterior tibia, left leg, is warranted, even though such action will, regrettably, further delay a final decision on the claim on appeal.

A review of the claims file reflects that in December 1994, the veteran submitted treatment records from Dr. Howard Parker and Dr. Richard Swett, dated from March 1983 to September 1992. In June 1995, the RO contacted both Drs. Parker and Swett by letter requesting additional treatment records. The claims file reflects that Dr. Parker did not reply to the RO's letter. Later in June 1995, the RO received treatment records from Dr. Swett, dated from August 1982 to September 1992.

In February 2001, the veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to the RO. The Form reflected treatment from Dr. Parker at "Mayo Regional Dover-Foxcroft," and treatment from apparently a "Dr. Switt" or "Dr. Swift", also at Mayo Regional Dover- Foxcroft.

The RO subsequently sent separate letters, dated May 4, 2001, to both Dr. Parker and a "Dr. Switt" at the Mayo Regional Hospital, requesting all treatment records associated with the veteran. Later in May 2001, the RO received treatment records from Mayo Regional Hospital. Attached to these records was the May 4, 2001, letter addressed to "Dr. Switt." The records included those from Dr. Parker and Dr. Swett. The United States Postal Service returned the letter sent to Dr. Parker to the RO, noting that Dr. Parker was not at the listed address. In a July 30,2001, letter, the RO notified the veteran that it had been unable to obtain records from Dr. Parker, and invited the veteran to submit any records he had in his possession.

Thereafter, in February 2002, the RO submitted a letter to a "Dr. Swift" at the Mayo Regional Hospital requesting any available treatment records associated with the veteran. This letter was returned to the RO later in February 2002. A box listed on the letter was checked indicating that any available records had been destroyed.

-4

The claims file also reflects a February 2002 letter addressed to Dr. Parker at the Mayo Regional Hospital, but with the salutation, "Dear Dr. Swift." A handwritten notation on the letter notes,

2nd request [--] original done on [May 4,2001.] No response. Vet contacted on [July 30,2001] for any copies. Vet provided duplicate evidence of what we [ ] have.

As noted above, the RO notified the veteran, by letter dated July 30, 2001, that records from Dr. Parker were unavailable. However, notwithstanding the handwritten notation reiterated above (or the fact that, in identifying "Dr. Swift" as a treatment provider, the veteran may have been referring to Dr. Swett, whose records have been received), the fact remains (as indicated in the joint motion) that the record does not clearly reflect that the RO has notified the veteran about the unavailability of records of treatment by "Dr. Swift." The Board notes that VA must notify the veteran of a failure to obtain evidence from any source. 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e). Under these circumstances, the RO should take the necessary action to notify the veteran and his attorney that records from a "Dr. Swift" were reportedly destroyed by the Mayo Regional Hospital, under the current procedures set forth in 38 C.F.R. § 3.159(e), and afford them the appropriate time period for response (to include notifying the RO if Dr. Swett was mistakenly identified as "Dr. Swift" or "Dr. Switt").

To ensure that all due process requirements are met, the RO should also give the veteran another opportunity to present information and/or evidence pertinent to his claim on appeal. The RO's notice letter to the veteran should explain that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, - (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the veteran

- 5 


provides sufficient information, and, if needed, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. For the sake of efficiency, the RO's adjudication of the veteran's claim should include consideration of the evidence submitted directly to the Board in December 2004.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should take the necessary action to notify the veteran and his attorney that records from a "Dr. Swift" were reportedly destroyed by the Mayo Regional Hospital, under the current procedures set forth in 38 C.F.R. § 3.159(e) (2004), and afford them the appropriate time period for response (to include notifying the RO if Dr. Swett was mistakenly identified as "Dr. Swift" or "Dr. Switt").

2. The RO should send to the veteran and his attorney a letter requesting that the veteran provide sufficient information, and if necessary, signed authorization to enable it to obtain any additional evidence not currently of record that pertains to the veteran's claim on appeal. The RO should invite the veteran to submit all pertinent evidence in his possession, and explain the type of

- 6 


evidence that is his ultimate responsibility to submit. The RO's letter should clearly explain to the veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the veteran responds, the RO should assist the veteran in obtaining any additional evidence identified by following the procedures set forth in 38 C.F .R. § 3.159 (2004). All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to include that submitted directly to the Board in December 2004) and legal authority.

6. If the benefit sought on appeal remains denied, the RO must furnish to the veteran and his attorney an appropriate SSOC that includes clear reasons and bases

- 7

for all determinations, and afford the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must he afforded expeditious-treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2004).

- 8 




